ACCEPTED
                                                                                                       03-15-00239-CR
                                                                                                               7424743
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 10/19/2015 8:42:45 AM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                        No. 03-15-00239-CR

TRACY LARANCE GORDON                         *          IN THE THIRD JUDICIAL DISTRICT
                                                                              FILED IN
                                             *                         3rd COURT OF APPEALS
VS.                                          *          COURT OF APPEALS    AUSTIN, TEXAS
                                             *                         10/19/2015 8:42:45 AM
THE STATE OF TEXAS                           *          AUSTIN, TEXAS      JEFFREY D. KYLE
                                                                                Clerk
                          APPELLANT'S MOTION FOR EXTENSION OF
                             TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Appellant in the above entitled and numbered cause and files this Motion

for Extension of Time to File this brief herein and, in support hereof, would respectfully show the

Court as follows:

                                                  I.

        Appellant was convicted of the offense of Burglary of a Habitation – Habitual Offender in

the 426th Judicial District Court of Bell County, Texas, in Cause No. 71,325 on March 19, 2015,

his punishment was assessed on March 19, 2015, to Life in the Texas Department of Criminal

Justice, Institutional Division.


                                                 II.

        A Motion for New Trial was not filed. Appellant filed his written Notice of Appeal on

March 24, 2015, and the undersigned attorney was appointed to represent him on Appeal on March

31, 2015. The Statement of Facts was filed in this Court on July, 2015, and Appellant's brief was

due on May19, 2015.

                                                 III.


        This is Appellant's Second Motion for Extension of Time to file his brief herein.
                                                 IV.

       The undersigned court-appointed attorney for Appellant was unable to complete his brief

herein for filing by the due date because of his extensive trial and appellate schedule. Counsel has a

time consuming criminal practice in both felonies and misdemeanors.

       This appeal is one of three (3) convictions that that Appellant was found guilty of on March

19, 2015 that were combined. The Court Record and Trial Record are lengthy and complicated.

       Counsel has in process two (2) other appellate matters for clients who have multiple cases

and convictions as does the Appellant.

       One of those cases involved an accused who filed a Pro Se appeal. Those cases have been

dismissed because the Court ruled that the Court of Appeals did not have Jurisdiction because the

charges had not been resolved and there had been no finding of guilty.

       Counsel was appointed to represent that Defend in the trials of his cases and to take over the

appeals. As stated above, those appeals were dismissed but took up time in Counsel’s practice.

       The third appellate matter involves two (2) cases in which the Appellant was convicted of

felonies. Counsel has been devoting time to working on those matters and the briefs are due on

those cases are due later this month.

       In addition, counsel has many court appearances, consultations with clients, and other

matters he deals with on a daily basis.

       Finally, Counsel has lost two (2) immediate family members during this time: a younger

brother and mother. Counsel took time off from his practice to travel to see these family members

in the time their death was near and to attend their funerals. All of those trips were to Lubbock,

Texas, where they both resided.
       Counsel is sorry for not taking timely steps to get the extension that is needed. The

circumstances that Counsel was involved in has interfered with Counsel’s concentration, attention

to responsibilities of work. I apologize to the Court and think I can now concentrate on my

obligations.


                                                 V.

       Appellant herein requests an extension of forty-five (45) days to file his brief herein which

is a reasonable and necessary delay.


       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this Motion

be granted and that the Court order that his brief be filed herein on November 30, 2015.


                                                      Respectfully Submitted,

                                                      /s/ Troy C. Hurley_____
                                                      TROY C. HURLEY
                                                      Attorney for Appellant
                                                      P.O. Box 767
                                                      312 East Central Avenue
                                                      Belton, TX 76513
                                                      (254) 939-9341
                                                      FAX (254) 939-2870
                                                      SBA No. 10312000




                                  CERTIFICATE OF SERVICE

       A true and correct copy of the above and foregoing motion was delivered to the District

Attorney's Office of Bell County, Texas, in Belton, Texas, on this 19th day of October, 2015.


                                                      /s/ Troy C. Hurley_____
                                                      Troy C. Hurley
                                                      Attorney at Law
                       CERTIFICATE OF SERVICE UPON APPELLANT

       I, the undersigned court-appointed counsel for Appellant on Appeal; hereby certify that a

true and correct copy of the above and foregoing Motion for Extension of time to File Appellant's

Brief has been served upon the Appellant by depositing same, properly addressed to him:

                                 TRACY LARANCE GORDON
                                 TDCJ No. O1990081
                                 Polunsky Unit
                                 3872 FM 350 South
                                 Livingston, Texas 77351

in the United States Mail on this the 19th day of October, 2015.


                                                    /s/ Troy C. Hurley_____
                                                    Troy C. Hurley
                                                    Attorney at Law